DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 9, 16, 20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-5, 8-10 and 12-20 is/are rejected. Claims 6-7 and 11 are objected to. This rejection is FINAL.


Previous Rejections Withdrawn
The Double Patenting rejections to claim(s) 1-20 is/are withdrawn based on the filing of a terminal disclaimer.
The 35 USC 112(b) rejection to claim(s) 20 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/12/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Objections
Claims 6-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US Pub. 2016/0359872) in view of Bannerjee (US Pub. 2012/0026914).
With respect to Claim 1, Yadav teaches a method for configuring a telecommunications network, the method comprising: obtaining network data flow information for a telecommunications network, (paras. 130-132, 142; sensors detect network traffic throughout the system and send the data to collectors. Fig. 2, paras. 37-45; Telecommunications network. See also Bannerjee, para. 13; flow information is collected.)
the network data flow information including attributes of a plurality of routes of data transmission through the telecommunications network; (para. 17; sensed packet parameters. paras. 75-76; system aggregates sensor data on traffic flows. Para. 185, 199; sensing of multiple flows. Paras. 449-453, 515; flows include protocol as well as source/destination hosts, latency and other parameters. Paras. 455-465; flows can be manually or automatically tagged with metadata. See also Bannerjee, paras. 13-15; flow information such as source and destination is enhanced with additional data.)
applying, utilizing at least one processing device, a filtering criteria to the network data flow information to identify a subset of the plurality of routes, the filtering criteria including an attribute shared among each of the subset of the plurality of routes; (paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same. Flows can also be automatically or manually tagged with metadata that can be searched. Para. 449-452; user can view flows filtered by protocol.)
aggregating, utilizing the at least one processing device, the network data flow information corresponding to one or more routes in the subset of the plurality of routes that are smaller in size relative to other routes in the subset of the plurality of routes into an aggregated network data flow information (paras. 75-76; system aggregates sensor data on traffic flows. Paras. 130-140; system can leave some data as exact while aggregating or summarizing other data depending upon granularity of data needed and the ability to manage information at scale. paras. 281-282, 479; system performs statistical analysis to detect an attack. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to aggregate statistically insignificant flows so that statistical analysis could be performed on them.)
and generating a network flow diagram from the network data flow information corresponding to the other routes in the subset of the plurality of routes and the aggregated network data flow information, (paras. 449-456; visualization of flows. Para. 552; flow can be visually displayed in a geographical map as well. Paras. 640-642; visualization of flows for an application’s data. See also Bannerjee, paras. 16-18; flow report may be tabular, textual, or topology map.)
But Yadav does not explicitly teach the network flow diagram including a representation of the attribute of the filtering criteria.
Bannerjee, however, does teach the network flow diagram including a representation of the attribute of the filtering criteria, representations of other attributes of the subset of the plurality of routes, (Examiner asserts that Yadav suggests this on its own because its searches are visually different based on the data searched (para. 448). Regardless, Examiner cites Bannerjee,  Fig. 3-5, paras. 19-21, 25-26; Topology map includes directional arrows, which is a representation of an attribute, and amount of data, which is another attribute. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to include any data collected by sensors in order to inform the user of the data.)
Representations of the other routes of the subset of the plurality of routes, and representations of the one or more routes of the subset of the plurality of routes. (Figs. 3-5, paras. 19-21, 25-26; system displays directions and amount of data for a flow. See also Yadav, paras. 448-450, 455-456; visualization of flows.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Yadav with the network flow diagram including a representation of the attribute of the filtering criteria in order to convey sensed information to the user and inform the user what they are viewing.

With respect to Claim 2, modified Yadav teaches the method of claim 1, and Yadav also teaches further comprising: providing the network flow diagram to a display device in communication with the at least one processing device; (para. 57; display that displays a GUI)
subsequent to providing the network flow diagram, receiving, at the at least one processing device and from a computing device in communication with the at least one processing device, a configuration instruction for reconfiguring an attribute of the plurality of routes of data transmission; and transmitting a configuration command from the at least one processing device to the attribute, the configuration command corresponding to the configuration instruction and configuration to cause the attribute to alter the network data flow. (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. See also paras. 400-408; policies such as whitelist rules are implemented and evaluated.)

With respect to Claim 3, modified Yadav teaches the method of claim 1, and Bannerjee also teaches wherein the attributes of the plurality of routes comprise at least one of an ingress Autonomous Service Network (ASN), an egress ASN, an ingress gateway device, and an egress gateway device. (paras. 13, 19; ingress and egress traffic over a router. See also Yadav, Fig. 2, paras. 37-39; leaf switches. para. 16; sensor can be attached to gateways. paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Yadav teaches the method of claim 1, and Yadav also teaches wherein the filtering criteria is received from a user interface executed on a computing device. (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. para. 57; display that displays a GUI)
With respect to Claim 5, modified Yadav teaches the method of claim 4, and Bannerjee also teaches wherein the filtering criteria includes an ingress gateway, an egress gateway, an ingress network, an egress network, an ingress autonomous system number (ASN), an egress ASN, or a content distribution network (CDN) identifier. (paras. 13, 19; ingress and egress traffic over a router. See also Yadav, Fig. 2, paras. 37-39; leaf switches. para. 16; sensor can be attached to gateways. paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, modified Yadav teaches the method of claim 1, and Yadav also teaches further comprising: collecting the network data flow information by deploying a network flow collector in the telecommunications network, the network flow collector configured to collect network data flow information from devices within the telecommunications network and to transmit the collected network data flow information to a central storage system, (paras. 13, 16-17; system provisions sensors which send data to collectors. Paras. 19-21; collectors store and may preprocess data. Para. 112-114; collectors send data to a centralized location for deduplication and analysis. Para. 553; storage of sensed data. Further, to the extent that the disclosure does not suggest a centralized storage, it would have been obvious to one of ordinary skill prior to the effective filing date to store the data in a centralized repository to have a single place to request data from.)
wherein obtaining the network data flow information comprises retrieving the network data flow information from the central storage system. (para. 23; retrieval of stored sensed data.)

With respect to Claim 9, Yadav teaches a method for configuring telecommunications networks, the method comprising: obtaining network data flow information for a telecommunications network, (paras. 130-132, 142; sensors detect network traffic throughout the system and send the data to collectors. Fig. 2, paras. 37-45; Telecommunications network. See also Bannerjee, para. 13; flow information is collected.)
the network data flow information including attributes of a plurality of routes of data transmission through the telecommunications network; (para. 17; sensed packet parameters. paras. 75-76; system aggregates sensor data on traffic flows. Para. 185, 199; sensing of multiple flows. Paras. 449-453, 515; flows include protocol as well as source/destination hosts, latency and other parameters. Paras. 455-465; flows can be manually or automatically tagged with metadata. See also Bannerjee, paras. 13-15; flow information such as source and destination is enhanced with additional data.)
applying, utilizing at least one processing device, a filtering criteria to the network data flow information to identify a subset of the plurality of routes, the filtering criteria including an attribute shared among each of the subset of the plurality of routes; (paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same. Flows can also be automatically or manually tagged with metadata that can be searched. Para. 449-452; user can view flows filtered by protocol.)
aggregating, utilizing the at least one processing device, the network data flow information corresponding to one or more routes in the subset of the plurality of routes that are smaller in size relative to other routes in the subset of the plurality of routes into an aggregated network data flow information (paras. 75-76; system aggregates sensor data on traffic flows. Paras. 130-140; system can leave some data as exact while aggregating or summarizing other data depending upon granularity of data needed and the ability to manage information at scale. paras. 281-282, 479; system performs statistical analysis to detect an attack. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to aggregate statistically insignificant flows so that statistical analysis could be performed on them.)
generating filtered data from the network data flow information corresponding to the other routes of the subset of the plurality of routes and the aggregated network data flow information, (paras. 449-456; visualization of flows. Para. 552; flow can be visually displayed in a geographical map as well. Paras. 640-642; visualization of flows for an application’s data. See also Bannerjee, paras. 16-18; flow report may be tabular, textual, or topology map.)
identifying a network data flow from the subset of the plurality of routes through an analysis of the filtered data, the network data flow comprising a performance metric exceeding a performance threshold; (para. 18; system determines packets and bytes sent per flow. para. 48; system determines bandwidth utilized. Paras. 25-29, 281-282, 358-360; analytics module uses machine learning or statistical information to determine anomalous behavior.)
and generating a reconfiguration message for an attribute of the identified network data flow, the reconfiguration message configured to reconfigure the attribute of the identified network data flow to alter the identified network data flow. (paras. 469-473; system may automatically develop and implement policies. paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. See also paras. 400-408; policies such as whitelist rules are implemented and evaluated.)
But Yadav does not explicitly teach the filtered data including network data flow information for the attribute of the filtering criteria.
Bannerjee, however, does teach the filtered data including network data flow information for the attribute of the filtering criteria, network data flow information for other attributes of the subset of the plurality of routes, aggregated network data flow information for the one or more routes of the subset of the plurality of routes, and network data flow information for the other routes of the subset of the plurality of routes; (Examiner asserts that Yadav suggests this on its own because its searches are visually different based on the data searched (para. 448). Regardless, Examiner cites Bannerjee,  Fig. 3-5, paras. 19-21, 25-26; Topology map includes directional arrows, which is a representation of an attribute, and amount of data, which is another attribute. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to include any data collected by sensors in order to inform the user of the data. See also Yadav, paras. 448-450, 455-456; visualization of flows.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Yadav with the filtered data including network data flow information for the attribute of the filtering criteria in order to convey sensed information to the user and inform the user what they are viewing.

With respect to Claim 10, modified Yadav teaches the method of claim 9, and Yadav also teaches further comprising transmitting the reconfiguration message to the attribute of the identified network data flow to reconfigure the attribute. (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. See also paras. 400-408; policies such as whitelist rules are implemented and evaluated.)

With respect to Claim 12, modified Yadav teaches the method of claim 9, and Yadav also teaches further comprising generating a network flow diagram from the filtered data, (paras. 449-456; visualization of flows. Para. 552; flow can be visually displayed in a geographical map as well. Paras. 640-642; visualization of flows for an application’s data. See also Bannerjee, paras. 16-18; flow report may be tabular, textual, or topology map.)
And Bannerjee also teaches the network flow diagram comprising a representation of the attribute of the filtering criteria, representations of other attributes associated with the subset of the plurality of routes, (Examiner asserts that Yadav suggests this on its own because its searches are visually different based on the data searched (para. 448). Regardless, Examiner cites Bannerjee,  Fig. 3-5, paras. 19-21; Topology map includes directional arrows, which is a representation of an attribute, and amount of data, which is another attribute. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to include any data collected by sensors in order to inform the user of the data.)
and representations of the subset of the plurality of routes. (Figs. 3-5, paras. 19-21; system displays directions and amount of data for a flow. See also Yadav, paras. 448-450, 455-456; visualization of flows.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 13, modified Yadav teaches the method of claim 9, and Yadav also teaches wherein the performance metric is an estimated geographic distance of transmission for the particular network data flow. (para. 461; system determines the geographic region that a flow originated from. Paras. 551-552; system overlays flows on a geographic map. Paras. 361-363; system considers average latency when determining if an event is anomalous. Para. 352; reputation of a host based on geographical region. This suggests that an exchange of data with a geographically uncommon device is suspicious.)

With respect to Claim 14, modified Yadav teaches the method of claim 9, and Yadav also teaches further comprising: collecting the network data flow information by deploying a network flow collector in the telecommunications network, the network flow collector configured to collect network data flow information from devices within the telecommunications network and to transmit the collected network data to a central storage system, (paras. 13, 16-17; system provisions sensors which send data to collectors. Paras. 19-21; collectors store and may preprocess data. Para. 112-114; collectors send data to a centralized location for deduplication and analysis. Para. 553; storage of sensed data. Further, to the extent that the disclosure does not suggest a centralized storage, it would have been obvious to one of ordinary skill prior to the effective filing date to store the data in a centralized repository to have a single place to request data from.)
wherein obtaining the network data flow information comprises retrieving the network data flow information from the central storage system.  (para. 23; retrieval of stored sensed data.)

With respect to Claim 15, modified Yadav teaches the method of claim 9, and Bannerjee also teaches the filtering criteria includes an ingress gateway, an egress gateway, an ingress network, an egress network, an ingress autonomous system number (ASN), an egress ASN, or a content distribution network (CDN) identifier. (paras. 13, 19; ingress and egress traffic over a router. See also Yadav, Fig. 2, paras. 37-39; leaf switches. para. 16; sensor can be attached to gateways. paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 16, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying. Further, Yadav also teaches at least one processing device in communication with the plurality of network attributes, (para.53; processor)

With respect to Claim 17, modified Yadav teaches the telecommunications system of claim 16, and Yadav also teaches wherein the at least one processing device further generates the configuration message by: generating a network flow diagram from the filtered data, (paras. 449-456; visualization of flows. Para. 552; flow can be visually displayed in a geographical map as well. Paras. 640-642; visualization of flows for an application’s data. See also Bannerjee, paras. 16-18; flow report may be tabular, textual, or topology map.)
providing the network flow diagram to a display device in communication with the at least one processing device; (para. 57; display that displays a GUI)
and subsequent to providing the network flow diagram, receiving, from a computing device in communication with the at least one processing device, a configuration instruction for reconfiguring an attribute of the routes, wherein the configuration message corresponds to the configuration instruction. (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. See also paras. 400-408; policies such as whitelist rules are implemented and evaluated.)
and Bannerjee also teaches the network flow diagram comprising a representation of the attribute of the filtering criteria, representations of other attributes associated with the subset of the plurality of routes, (Examiner asserts that Yadav suggests this on its own because its searches are visually different based on the data searched (para. 448). Regardless, Examiner cites Bannerjee,  Fig. 3-5, paras. 19-21; Topology map includes directional arrows, which is a representation of an attribute, and amount of data, which is another attribute. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to include any data collected by sensors in order to inform the user of the data.)
and representations of the subset of the plurality of routes. (Figs. 3-5, paras. 19-21; system displays directions and amount of data for a flow. See also Yadav, paras. 448-450, 455-456; visualization of flows.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 18, modified Yadav teaches the telecommunications system of claim 16, and Yadav also teaches wherein the at least one processing device further generates the configuration message by analyzing the filtered data to identify a network data flow having a performance metric exceeding a performance threshold, wherein the network attribute is included in the network data flow having the performance metric exceeding the performance threshold. (para. 18; system determines packets and bytes sent per flow. para. 48; system determines bandwidth utilized. Paras. 25-29, 281-282, 358-360; analytics module uses machine learning or statistical information to determine anomalous behavior.)
With respect to Claim 19, it is substantially similar to Claim 14 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, modified Yadav teaches the telecommunications system of claim 16, and Yadav also teaches wherein the at least one processing device receives the filtering criteria from a user interface executed on a computing device in communication with the at least one processing device (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. para. 57; display that displays a GUI)
And Bannerjee also teaches and the filtering criteria includes an ingress gateway, an egress gateway, an ingress network, an egress network, an ingress autonomous system number (ASN), an egress ASN, or a content distribution network (CDN) identifier. (paras. 13, 19; ingress and egress traffic over a router. See also Yadav, Fig. 2, paras. 37-39; leaf switches. para. 16; sensor can be attached to gateways. paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same.)
The same motivation to combine as the independent claim applies here.


Alternate Grounds
Claims 1-5, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US Pub. 2016/0359872) in view of Bannerjee (US Pub. 2012/0026914) and further in view of Bennett (US Pub. 2015/0120959). 
With respect to Claims 1, 9 and 16, Yadav and Bannerjee teach as above, but under this ground of rejection are insufficient to render obvious one or more routes in the subset of the plurality of routes that are smaller in size relative to other routes in the subset of the plurality of routes.
Bennett, however, does teach one or more routes in the subset of the plurality of routes that are smaller in size relative to other routes in the subset of the plurality of routes (Fig. 8, paras. 31-32, 171, 235-236; system sets a flow size threshold and treats flows above the size threshold differently from flows below the size threshold because flows below the size threshold are of low statistical significance.)
 It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Yadav with the relatively smaller in size routes in order to allow for scaling of the system by maintaining data related to small flows in a single aggregated manner. (Bennett, Abstract and paras. 123, 170)
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant argues at Remarks, pg. 11 that the claims have been amended which makes none of the claims statutory double patenting and a terminal disclaimer has been added which moots the obviousness type double patenting rejection. Examiner agrees and withdraws the rejections.
Applicant argues at Remarks, pg. 12 that Claim 20 has been amended to fix the 112b rejection. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 12-13 that the new limitation of “aggregating, utilizing the at least one processing device, the network data flow information corresponding to one or more routes in the subset of the plurality of routes that are smaller in size relative to other routes in the subset of the plurality of routes into an aggregated network data flow information” is not taught by the cited art. Specifically, Applicant argues that “Yadav performs [detection of an attack] by collecting data which can be aggregated and summarized at the collector. However, Yadav aggregates entire subsets of data based on a level of granularity (para. 138). Yadav fails to disclose or suggest aggregating specific routes in a subset of routes, let alone aggregating based on size of the routes being smaller in size relative to other routes in that subset, as recited in the present claims.”
Examiner questions whether a new reference is needed here. The natural reading of the claim language in a comprising claim is that the network data flow information for at least two routes (“aggregating [] the network data flow information corresponding to one or more routes in the subset of the plurality of routes”) that are not the largest routes (“that are smaller in size related to other routes in the subset of the plurality of routes”) are aggregated. Applicant admits that Yadav aggregates subsets of data. The natural act of aggregating data in a comprising claim would meet the limitation, as the only way one can aggregate all of the data in a system that has at least three flows would be to aggregate at least two flows that are not the largest. In other words, Applicant’s argument presumes a negative limitation – do not aggregate the largest flow – where none exists.
Further, even if Examiner construed the claims as Applicant argues, the claims would appear to be obvious over Yadav’s teaching, as Applicant misdescribes Yadav’s teachings. Para. 130-133 disclose that (1) there can be one data collector for the whole system or multiple data collectors which perform aggregation and (2) some subsets of data can be maintained as an exact record, while other subsets can be aggregated. Yadav therefore posits that some data will be aggregated while other data is not. Para. 139 explicitly posits “if we receive 8 signal with flow features and 100 other signals, we can maintain the flow features from the 8 signals and for the 100 other signals, we can aggregate and summarize the data.” Para. 140 states “some subsets of data can be maintained as an exact record of events, while other subsets can be aggregated, summarized and/or sampled.”
The function of sensing the data is so that the data can be analyzed. Yadav posits statistical analysis as one method of analysis, see paras. 281-282, 479. Because statistical analysis becomes less accurate as the data analyzed decreases, the system suggests aggregation is necessary for smaller flows and unnecessary for larger flows. The larger flows constitute significantly large data points to perform a statistical analysis themselves, while smaller flows are insufficiently large for a statistical analysis by themselves and should be grouped to improve statistical reliability.
In short, the actual teaching of Yadav is not that “Yadav aggregates entire subsets of data based on a level of granularity” (Remarks, pg. 13) but that Yadav allows for arbitrary aggregation of data as a tradeoff between scaling and analysis – it would be cumbersome to store all of the sensed data always, so important data can be kept as is, while other data can be aggregated or summarized. Further, Yadav motivates exactly the kind of aggregation claimed – that of smaller flows – because it performs statistical analysis to determine irregular traffic. Statistical analysis suggests the grouping of flows that themselves are too small to perform an accurate analysis upon.
Because Applicant’s claim language is questionably of the scope that Applicant argues for, and because Yadav likely renders the claims obvious even under the intended scope, Examiner maintains Yadav as teaching the amended limitation. However, to compact prosecution Examiner will make an alternate ground of rejection that includes Bennett. Bennett discloses a flow traffic size threshold. Flow records above the threshold are kept, while flow records below the threshold are discarded (Bennett, Fig. 8, paras. 31-32, 171, 235-236). This is because flows of low size are of low statistical significance by themselves, see para. 123. As Applicant admits that Yadav discloses detecting an attack with sensed data that is aggregated (Remarks, pg. 13), in combination with Yadav, one of ordinary skill would have recognized that rather than discarding flow data that was statistically insignificant on its own, it could be aggregated to allow for detecting an attack using the aggregated data, while the large set flows could be statistically analyzed on their own.
Examiner maintains the obviousness rejection to Claims 1-5, 8-10, 12-20. As the previous rejection to Claims 6-7, 11 is withdrawn, those claims are now objected to as being dependent upon rejected claims, but are otherwise allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449